HARRIS, Judge.
The trial court found an equitable lien in favor of Central Orlando Paving Company, Inc. and permitted its foreclosure. We affirm the court’s decision except its determination of the amount of set-off due Sanford Trails Development, Inc. because of the property it conveyed to various creditors of Central Orlando to satisfy obligations owed by Central Orlando. The court should credit against the debt owed by Sanford Trails the total amount of the Central Orlando’s obligation satisfied by the conveyance of property.
AFFIRMED in part, REVERSED in part and REMANDED.
DAUKSCH and ANTOON, JJ., concur.